DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 22 and 23 are allowed.
The currently filed claims 22 and 23 are similar to the issued claims 1 and 3 in related case 15/266344. The claims in that application were found to be non-obvious over the prior art of record including US 2010/0228727 to Hisanaga et al as discussed below.
The following is an examiner’s statement of reasons for allowance:
Claims 22 and 23 are considered to be patent eligible under 35 U.S.C. 101 when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as incorporated into the MPEP).
The present invention is not interpreted as being directed towards the abstract idea of mental process, organizing human activity, and/or mathematical concepts because the originally presented claims are interpreted as not reciting an abstract idea under Step 2A Prong One because of the integration of display elements into the claimed invention making it similar to rearranging GUI icons as recited in 2106.04(a)(1)(vi). Therefore, in the test for subject matter eligibility is exited in the Revised Step 2A inquiry at Prong One by following Pathway B because the claim is not directed to a judicial exception and therefore the claims qualify as eligible subject matter under 101. 

For reference, JP 5128161 B2 to Oosawa generally discloses a method of displaying a set of similar images to medical image to be interpreted as well as the disease associated with the images in a ranked order, and selecting one of the diseases associated with the displayed medical images. However, this publication does not appear to make up for the deficiencies of Hisanaga.
Also for reference, Kumar et al. “Designing user interfaces to enhance human interpretation of medical content-based image retrieval: application to PET-CT images.” Int J CARS 8, 1003–1014 (2013). https://doi.org/10.1007/s11548-013-0896-5, generally discloses a method for computer aided diagnosis based on receiving a medical image to be interpreted and displaying visually similar images to the received medical image in a first area of the display, as well as interactive clinical reports including patient data associated with the received medical images in a second area of the display. However, this publication does not appear to make up for the deficiencies of Hisanaga.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686           

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686